            Case 1:19-cv-00928-OTW Document 29 Filed 08/26/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MARIO CESAR VARGAS ORTIZ,
                                                                 :
                                      Plaintiff,                 :   No. 19-CV-928 (OTW)
                                                                 :
                     -against-                                   :   OPINION & ORDER
                                                                 :
THREE STAR ON FIRST, INC., et al.,                               :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff Mario Cesar Vargas Ortiz (“Plaintiff”) brings this putative collective action in

accordance with the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) for

alleged unpaid minimum wage, failure to provide notices and statements required by the NYLL,

and recovery of equipment costs. (ECF 1). The parties now submit their proposed settlement

agreement to the Court for approval under Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). (ECF 26). All parties have consented to my jurisdiction in accordance with 28

U.S.C. § 636(c). (ECF 25). For the reasons below, the Court approves the settlement as fair and

reasonable.

I. Background

         From approximately January to June 2018, Plaintiff worked as a delivery worker at a

diner owned by Defendants Three Star on First, Inc., Ioannis Kiriakakis, Georgia I. Kiriakakis, and

Jimmy Kiriakakis (collectively “Defendants”). Complaint (“Compl.”) (ECF 1) ¶¶ 1-4, 19. In

addition to work as a delivery worker, Plaintiff also helped at the diner with non-tipped work

such as dishwashing, food preparation, and cleaning. Compl. ¶ 5. Although Plaintiff worked in
         Case 1:19-cv-00928-OTW Document 29 Filed 08/26/19 Page 2 of 5



the non-tipped duties referenced above for more than twenty percent of the workday,

Defendants allegedly incorrectly classified Plaintiff as a tipped employee. Compl. ¶¶ 8, 10. As a

result, Defendants paid Plaintiff a tip-credited wage as opposed to the standard minimum

wage. Compl. ¶ 9.

       Plaintiff filed suit against Defendants on January 30, 2019. (ECF 1). On April 4, 2019, the

parties notified the Court that a settlement had been reached. (ECF 22). Although the complaint

indicated that Plaintiff intended to convert the matter to a collective action, the parties reached

their settlement before the filing of any conditional certification motion. The parties filed a joint

letter request for settlement approval on May 3, 2019. (ECF 26). The Court subsequently

ordered the parties to re-submit their proposed settlement agreement because the filed

agreement was unexecuted. (ECF 27). The parties jointly re-submitted an executed version of

the proposed settlement agreement on August 16, 2019. (ECF 28).

II. Discussion

       Fed. R. Civ. P. 41(a)(1)(A) permits the voluntary dismissal of an action brought in federal

court, but subjects that grant of permission to the limitations imposed by “any applicable

federal statute.” The Second Circuit has held that “in light of the unique policy considerations

underlying the FLSA,” this statute falls within that exception, and that “stipulated dismissals

settling FLSA claims with prejudice require the approval of the district court or the [Department

of Labor] to take effect.” Cheeks, 796 F.3d at 206. The Court will approve such a settlement if it

finds it to be fair and reasonable, employing the five non-exhaustive factors enumerated in

Wolinsky v. Scholastic Inc.:

      (1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement
      will enable the parties to avoid anticipated burdens and expenses in establishing
                                                 2
          Case 1:19-cv-00928-OTW Document 29 Filed 08/26/19 Page 3 of 5



      their respective claims and defenses; (3) the seriousness of the litigation risks faced
      by the parties; (4) whether the settlement agreement is the product of arm's-length
      bargaining between experienced counsel; and (5) the possibility of fraud or
      collusion.

900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal quotations omitted). In this case, each of

those factors favor approval of the settlement.

             a. Recovery Amount and Litigation Risks

        Pursuant to the settlement agreement, Defendants will pay $5,000, with one-third of

that amount, $1,666.67, paid to Plaintiff’s counsel, and two-thirds, $3,333.33, paid to Plaintiff.

(ECF 26-1 at 2). Plaintiff calculated a potential recovery, assuming the case went to trial, of

$14,253.37 in total damages, which includes an estimated $1,892 in back wages. (ECF 26 at 2).

The $3,333 allocated to Plaintiff thus represents 23.4% of Plaintiff’s best-case recovery. 1

        Although on the lower end of percentages accepted by courts in this District, this

percentage is reasonable after considering potential challenges that may confront Plaintiff if he

went to trial. See, e.g., Gervacio v. ARJ Laundry Services Inc., No. 17-CV-9632 (AJN), 2019 WL

330631, at *1 (S.D.N.Y. Jan. 25, 2019) (approving 20% of maximum recovery where defendants

had contrary documentation); Lopez v. Poko-St. Ann L.P., 176 F. Supp. 3d 340, 342 (S.D.N.Y.

2016) (considering the “legal and evidentiary challenges that would face the plaintiff[]” when

evaluating the settlement amount). Here, Defendants provided data from their payroll records

showing that Plaintiff did not work for them as long as alleged, and even assuming that tips


1
  When examining the proportion of recovery, courts often look at what Plaintiff would receive rather than the
total settlement amount. See, e.g., Rosario v. Structural Preservation Systems, LLC, No. 18-CV-83 (HBP), 2019 WL
1383642, at *2 (S.D.N.Y. Mar. 27, 2019); Rojas v. Bronx Moon LLC, No. 17-CV-5825 (KMK), 2018 WL 4931540, at *3
(S.D.N.Y. Oct. 10, 2018); Felix v. Breakroom Burgers & Tacos, No. 15-CV-3531 (PAE), 2016 WL 3791149, at *2
(S.D.N.Y. Mar. 8, 2016); Beckert v. Ronirubinov, No. 15-CV-1951 (PAE), 2015 WL 8773460, at *1 (S.D.N.Y. Dec. 14,
2015). Because one of the primary purposes of a Cheeks approval is to protect the employee, I concur with this
approach.
                                                       3
         Case 1:19-cv-00928-OTW Document 29 Filed 08/26/19 Page 4 of 5



were not credited to Plaintiff’s wage, Plaintiff’s total backpay would be $754.65, less than half

of Plaintiff’s alleged backpay. (ECF 26 at 2-3). Additionally, Defendants assert that they would

be able to testify that they complied with notice requirements. Id. at 3. Settlement thus enables

Plaintiff to avoid the risk of the factfinder crediting Defendants’ records and testimony, which

may greatly diminish Plaintiff’s potential recovery. Furthermore, settlement avoids the

discovery and depositions that would be required to investigate the claims about Plaintiff’s

non-tipped work, Plaintiff’s length of employment, and whether Defendants issued the proper

notices and statements.

           b. Arm’s-Length Negotiation

       The parties represent that the settlement was a product of arm’s-length negotiations,

and there is no evidence to the contrary. (ECF 26 at 4).

           c. Risk of Fraud or Collusion

       There is nothing in the record to suggest that fraud or collusion played a role in the

settlement. Further, Plaintiff no longer worked for Defendants at the start of this litigation,

diminishing potential concern that Plaintiff may have been coerced into the settlement by his

employer. See Compl. ¶ 19.

           d. Additional Factors

       The attorneys’ fee award of one-third of the settlement sum, i.e., $1,666.67, is

reasonable and consistent with fees upheld by courts in this District. See Singh v. MDB

Construction Mgmt., Inc., No. 16-CV-5216 (HBP), 2018 WL 2332071, at *2 (S.D.N.Y. May 23,

2018) (noting that one-third of settlement is “normal rate”); Rodriguez-Hernandez v. K Bread &




                                                 4
         Case 1:19-cv-00928-OTW Document 29 Filed 08/26/19 Page 5 of 5



Co., 15-CV-6848 (KBF), 2017 WL 2266874, at *5 (S.D.N.Y. May 23, 2017) (“In this Circuit, courts

typically approve attorneys' fees that range between 30 and 33 1/3 %.”).

       This agreement also lacks certain objectionable provisions that courts have found fatal

in other proposed FLSA settlements. The proposed settlement agreement contains no

confidentiality provision and has already been filed in the public record. See Thallapaka v.

Sheridan Hotel Associates LLC, No. 15-CV-1321, 2015 WL 5148867, at *1 (S.D.N.Y. Aug. 17,

2015) (finding an “overwhelming majority” of courts reject confidentiality provisions in FLSA

settlements). Nor does the agreement contain a non-disparagement provision. See Martinez v.

Gulluoglu LLC, 15-CV-2727, 2016 WL 206474, at *1 (S.D.N.Y. Jan. 15, 2016) (finding non-

disparagement provisions generally contravene the FLSA’s purpose). The settlement

agreement’s release provision is also appropriately limited to wage-related claims brought

under labor laws. See ECF 28 at 5; see also Cheeks, 796 F.3d at 206 (prohibiting releases “that

have no relationship whatsoever to wage-and-hour issues”).

III. Conclusion

       For the foregoing reasons, the Court approves the parties’ proposed settlement

agreement as fair and reasonable.

       It is HEREBY ORDERED that the action is dismissed with prejudice and without costs. The

Court retains jurisdiction pursuant to the terms of the settlement agreement. Any pending

motions are to be terminated as moot and all conferences are cancelled.

       SO ORDERED.

                                                           s/ Ona T. Wang
Dated: August 26, 2019                                                Ona T. Wang
       New York, New York                                    United States Magistrate Judge


                                                5
